EXHIBIT 10.4

 



 

PARENT GUARANTY AGREEMENT

 

THIS PARENT GUARANTY AGREEMENT (this “Guaranty”) is executed as of April 16,
2012, by AMERICAN REALTY CAPITAL TRUST, INC., a Maryland corporation,
(“Guarantor”), for the benefit of the Credit Parties (defined below).

 

RECITALS:

 

A.        American Realty Capital Operating Partnership, L.P., a Delaware
limited partnership (“Borrower”) may, from time to time, be indebted to the
Credit Parties pursuant to that certain Term Loan Agreement dated of even date
herewith (as amended, modified, supplemented, or restated from time to time, the
“Term Loan Agreement”), among Borrower, Guarantor, the Lenders now or hereafter
party to the Term Loan Agreement (the “Lenders”), and Wells Fargo Bank, National
Association, as Administrative Agent for the benefit of the Lenders
(“Administrative Agent”), (Administrative Agent and the Lenders, together with
their respective successors and assigns, are each a “Credit Party,” and
collectively the “Credit Parties”). Capitalized terms used herein shall, unless
otherwise indicated, have the respective meanings set forth in the Term Loan
Agreement.

 

B.        Guarantor is the general partner of, and holds Equity Interests in,
Borrower and will benefit from the Credit Parties’ extension of credit to
Borrower.

 

C.        This Guaranty is integral to the transactions contemplated by the Loan
Documents, and the execution and delivery hereof is a condition precedent to the
Credit Parties’ obligations to extend credit to Borrower under the Loan
Documents.

 

NOW, THEREFORE, as an inducement to the Credit Parties to enter into the Term
Loan Agreement and to make Loans to Borrower thereunder, and to extend such
credit to Borrower as the Credit Parties may from time to time agree to extend,
and for other good and valuable consideration, the receipt and legal sufficiency
of which are hereby acknowledged, Guarantor hereby guarantees payment of the
Guaranteed Obligations (hereinafter defined) and hereby agrees as follows:

 

Section 1.        Nature of Guaranty. Guarantor hereby absolutely and
unconditionally guarantees, as a guarantee of payment and not merely as a
guarantee of collection, prompt payment when due, whether at stated maturity,
upon acceleration or otherwise, and at all times thereafter, of any and all
existing and future Obligations including, without limitation, all indebtedness
and liabilities of every kind, nature and character, direct or indirect,
absolute or contingent, liquidated or unliquidated, voluntary or involuntary, of
Borrower to the Credit Parties arising under the Term Loan Agreement and the
other Loan Documents (including, without limitation, all renewals, extensions,
modifications, amendments, and restatements thereof and all costs, attorneys’
fees and expenses incurred by any Credit Party in connection with the collection
or enforcement thereof) including, without limitation, any and all environmental
indemnifications contained in the Loan Documents (collectively, the “Guaranteed
Obligations”). Administrative Agent’s books and records showing the amount of
the Guaranteed Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon Guarantor and conclusive for the purpose
of establishing the amount of the Guaranteed Obligations. This Guaranty shall
not be affected by the genuineness, validity, regularity, or enforceability of
the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, or extent of any collateral therefor, or by any fact or circumstance
relating to the Guaranteed Obligations which might otherwise constitute a
defense to the obligations of Guarantor under this Guaranty.

 

  

 



 

Section 2.        No Setoff or Deductions; Taxes. Guarantor represents and
warrants that it is incorporated and resident in the United States of America.
All payments by Guarantor hereunder shall be paid in full, without setoff or
counterclaim or any deduction or withholding whatsoever, including, without
limitation, for any and all present and future taxes. If Guarantor must make a
payment under this Guaranty, then Guarantor represents and warrants that it will
make the payment from its offices located in the United States of America to
Administrative Agent, for the benefit of the Credit Parties, so that no
withholding tax is imposed on such payment. Notwithstanding the foregoing, if
Guarantor makes a payment under this Guaranty to which withholding tax applies,
or any taxes (other than Excluded Taxes) are at any time imposed on any payments
under or in respect of this Guaranty including, but not limited to, payments
made pursuant to this Section 2, then Guarantor shall pay all such taxes to the
relevant authority in accordance with applicable law such that each Credit
Party, as applicable, receives the sum it would have received had no such
deduction or withholding been made and shall also pay to Administrative Agent,
for the benefit of the Credit Parties, on demand, all additional amounts which
Administrative Agent specifies as necessary to preserve the after-tax yield the
Credit Parties would have received if such taxes had not been imposed. Guarantor
shall promptly provide Administrative Agent with an original receipt or
certified copy issued by the relevant authority evidencing the payment of any
such amount required to be deducted or withheld.

 

Section 3.        No Termination. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid and performed in full
and any commitments of the Credit Parties or facilities provided by the Credit
Parties with respect to the Guaranteed Obligations are terminated. All payments
under this Guaranty shall be made at Administrative Agent’s Office in Dollars.

 

Section 4.        Waiver of Notices. Guarantor waives notice of the acceptance
of this Guaranty and of the extension or continuation of the Guaranteed
Obligations or any part thereof. Guarantor further waives presentment, protest,
notice, dishonor or default, demand for payment, notice of intent to accelerate,
notice of acceleration, and any other notices to which Guarantor might otherwise
be entitled.

 

Section 5.        NO SUBROGATION. Guarantor shall not exercise any right of
subrogation, contribution, or similar rights with respect to any payments it
makes under this Guaranty until all of the Guaranteed Obligations and any
amounts payable under this Guaranty are indefeasibly paid and performed in full
and any commitments of the Credit Parties or facilities provided by the Credit
Parties with respect to the Guaranteed Obligations are terminated. If any
amounts are paid to Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Credit Parties and
shall forthwith be paid to Administrative Agent, for the benefit of the Credit
Parties, to reduce the amount of the Guaranteed Obligations, whether matured or
unmatured.

 

Section 6.        Waiver of Suretyship Defenses. Guarantor agrees that the
Credit Parties may, at any time and from time to time, and without notice to
Guarantor, make any agreement with Borrower or with any other person or entity
liable on any of the Guaranteed Obligations or providing collateral as security
for the Guaranteed Obligations, for the extension, renewal, payment, compromise,
discharge, or release of the Guaranteed Obligations or any collateral (in whole
or in part), or for any modification or amendment of the terms thereof or of any
instrument or agreement evidencing the Guaranteed Obligations or the provision
of collateral, all without in any way impairing, releasing, discharging, or
otherwise affecting the obligations of Guarantor under this Guaranty. Guarantor
waives any defense arising by reason of any disability or other defense of
Borrower or any other guarantor, or the cessation from any cause whatsoever of
the liability of Borrower, or any claim that Guarantor’s obligations exceed or
are more burdensome than those of Borrower and waives the benefit of any statute
of limitations affecting the liability of Guarantor hereunder. Guarantor waives
any right to enforce any remedy which Guarantor now has or may hereafter have
against Borrower and waives any benefit of and any right to participate in any
security now or hereafter held by Administrative Agent for the benefit of the
Credit Parties. Further, Guarantor consents to the taking of, or failure to
take, any action which might in any manner or to any extent vary the risks of
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of Guarantor.



Page 2

 

 

 

Section 7.        Exhaustion of Other Remedies Not Required. The obligations of
Guarantor hereunder are those of primary obligor, and not merely as surety, and
are independent of the Guaranteed Obligations. Guarantor waives diligence by any
of the Credit Parties and action on delinquency in respect of the Guaranteed
Obligations or any part thereof, including, without limitation any provisions of
law requiring any Credit Party to exhaust any right or remedy or to take any
action against Borrower, any other guarantor, or any other person, entity, or
property before enforcing this Guaranty against Guarantor.

 

Section 8.        Reinstatement. Notwithstanding anything in this Guaranty to
the contrary, this Guaranty shall continue to be effective or be reinstated, as
the case may be, if at any time any payment of any portion of the Guaranteed
Obligations is revoked, terminated, rescinded, or reduced or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of
Borrower or any other person or entity or otherwise, as if such payment had not
been made and whether or not Administrative Agent is in possession of or has
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.

 

Section 9.        Subordination. Guarantor hereby expressly subordinates the
payment of all obligations and indebtedness of Borrower owing to Guarantor,
whether now existing or hereafter arising and whether those obligations are
(a) direct, indirect, fixed, contingent, liquidated, unliquidated, joint,
several, or joint and several, (b) due or to become due to Guarantor, (c) held
by or are to be held by Guarantor, (d) created directly or acquired by
assignment or otherwise, or (e) evidenced in writing (collectively, the
“Subordinated Debt”) to the indefeasible payment in full of all Guaranteed
Obligations. Guarantor agrees not to accept any payment in respect of any such
Subordinated Debt from Borrower if a Default exists. If Guarantor receives any
payment in respect of any Subordinated Debt in violation of the foregoing, then
Guarantor shall hold that payment in trust for the Credit Parties and promptly
turn it over to Administrative Agent, for the benefit of the Credit Parties, in
the form received (with any necessary endorsements), to be applied in accordance
with the Term Loan Agreement, but without reducing or affecting in any manner
the liability of Guarantor under this Guaranty.

 

Section 10.        Stay of Acceleration. In the event that acceleration of the
time for payment of any of the Guaranteed Obligations is stayed, upon the
insolvency, bankruptcy, or reorganization of Borrower or any other person or
entity, or otherwise, all such amounts shall nonetheless be payable by Guarantor
immediately upon demand by Administrative Agent.

 

Section 11.        INDEMNIFICATION AND Expenses.

 

(a)        Guarantor agrees to indemnify each Credit Party from and against any
and all claims, losses, and liabilities in any way relating to, growing out of,
or resulting from this Guaranty and the transactions contemplated hereby
(including, without limitation, enforcement of this Guaranty), except to the
extent such claims, losses, or liabilities result from such Credit Party’s gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction.

 

(b)        Guarantor shall indemnify each Credit Party and each Related Party of
any of the Credit Parties (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities, and related expenses (including, without limitation, the
fees, charges, and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or any Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery or enforcement of this Guaranty or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder, the consummation of the transactions contemplated hereby,
or, in the case of Administrative Agent and its Related Parties only, the
administration of this Guaranty; or (ii) any actual or prospective claim,
litigation, investigation, or proceeding relating to any of the foregoing,
whether based on contract, tort, or any other theory, whether brought by a third
party or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto, provided that such indemnity shall not, as to any Indemnitee and its
Related Parties, be available to the extent that such losses, claims, damages,
liabilities, or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or its Related Parties.



Page 3

 

 

 

(c)        Guarantor shall pay to Administrative Agent upon demand the amount of
any and all costs and expenses, including the reasonable fees and expenses of
its counsel and of any experts and agents, that Administrative Agent may incur
in connection with the administration of this Guaranty, including, without
limitation, any such costs and expenses incurred in the preservation,
protection, or enforcement of any rights of any Credit Party in any case
commenced by or against Guarantor under the Bankruptcy Code (Title 11, United
States Code) or any similar or successor statute. The obligations of Guarantor
under the preceding sentence shall survive termination of this Guaranty.

 

Section 12.        AMENDMENTS. No amendment, modification, termination, or
waiver of any provision of this Guaranty, and no consent to any departure by
Guarantor from the terms and conditions hereof, shall in any event be effective
unless the same shall be in writing and signed by Administrative Agent and
Guarantor. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.

 

Section 13.        Notices. Any notice or other communication herein required or
permitted to be given shall be in writing and shall be in accordance with the
provisions of Section 11.02 of the Term Loan Agreement. All notices or other
communications hereunder shall be made to the applicable address, as follows:
(i) if addressed to Administrative Agent, then to the address specified for
Administrative Agent set forth on Schedule 11.02 of the Term Loan Agreement; and
(ii) if addressed to Guarantor, then to the address as follows: c/o American
Realty Capital, 405 Park Avenue, 15th Floor, New York, New York 10022,
Attention: William M. Kahane, Facsimile No.: (646) 861-7812, with a copy to c/o
American Realty Capital, 405 Park Avenue, 15th Floor, New York, New York 10022,
Attention: Jesse C. Galloway, Facsimile No.: (646) 861-7804. Any party to this
Guaranty may change its address, telecopier or telephone number for notices and
other communications in accordance with the terms and provisions set forth in
Section 11.02(d) of the Term Loan Agreement.

 

Section 14.        No Waiver; Enforceability. No failure by any Credit Party to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.

 

Section 15.        Assignment. This Guaranty shall: (a) bind Guarantor and its
successors and assigns, provided that Guarantor may not assign its rights or
obligations under this Guaranty without the prior written consent of
Administrative Agent (and any attempted assignment without such consent shall be
void); and (b) inure to the benefit of each of the Credit Parties and their
respective successors and assigns and the Credit Parties may, without notice to
Guarantor and without affecting Guarantor’s obligations hereunder, assign or
sell participations in the Guaranteed Obligations and this Guaranty, in whole or
in part. Guarantor agrees that the Credit Parties may disclose to any
prospective purchaser and any purchaser of all or part of the Guaranteed
Obligations any and all information in the Credit Parties’ possession concerning
Guarantor, this Guaranty, and any security for this Guaranty to the extent
permitted under, and in compliance with, the terms of the Term Loan Agreement.

 

Page 4

 



 

Section 16.        Condition of Borrower. Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
Borrower such information concerning the financial condition, business, and
operations of Borrower as Guarantor requires, and that no Credit Party shall
have any duty, and Guarantor is not relying on any Credit Party at any time, to
disclose to Guarantor any information relating to the business, operations, or
financial condition of Borrower.

 

Section 17.        RIGHTS OF SETOFF. If and to the extent any payment is not
made when due hereunder, then Administrative Agent and each other Credit Party
(with the prior consent of Administrative Agent) may setoff and charge from time
to time any amount so due against any or all of Guarantor’s accounts or deposits
with Administrative Agent or such other Credit Party.

 

Section 18.        Other Guarantees. Unless otherwise agreed by Administrative
Agent, the applicable Credit Party and Guarantor in writing, this Guaranty is
not intended to supersede or otherwise affect any other guaranty now or
hereafter given by Guarantor for the benefit of the Credit Parties or any term
or provision thereof.

 

Section 19.        GOVERNING LAW; JURISDICTION; ETC.

 

(a)        GOVERNING LAW.        THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)        SUBMISSION TO JURISDICTION. GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS GUARANTY OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY CREDIT PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT AGAINST
GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)        WAIVER OF VENUE. GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN SECTION 19(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

Page 5

 



 

(d)        SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE TERM LOAN
AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)        Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER; AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 19.

 

Section 20.        Counterparts. This Guaranty may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

Section 21.        FINAL AGREEMENT. This Guaranty and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

 

[Remainder of Page Intentionally Left Blank;

Signature Pages Follow]

 

Page 6

 

IN WITNESS WHEREOF, Guarantor and Administrative Agent have caused this Guaranty
to be duly executed and delivered as of the date first written above.

 

 

  PARENT:           AMERICAN REALTY CAPITAL TRUST, INC.,   a Maryland
corporation                     By: /s/ Jesse C. Galloway       Name: Jesse C.
Galloway       Title: Authorized Signatory          

 

 

 

 

 

 

 



Signature Page to

Parent Guaranty Agreement



 

 







ADMINISTRATIVE AGENT:           WELLS FARGO BANK, NATIONAL ASSOCIATION          
        By: /s/ Matthew Ricketts       Name: Matthew Ricketts       Title:
Managing Director  

 

 

 

 

 

 

 

 

 



Signature Page to

Parent Guaranty Agreement

 

 

